                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JOHN VIGIL,

      Plaintiff,

v.                                             Case No. 1:18-CV-00829-SCY-JFR

FRANCES TWEED, et al.,

      Defendants.


               STATE DEFENDANTS’ REPLY IN SUPPORT OF
            MOTION FOR JUDGMENT ON THE PLEADINGS (Doc 50)

      Defendants Frances Tweed, Antonio Coca, Joe Chavez, Corrine Dominguez

and the New Mexico Behavioral Health Institute (“State Defendants”) submit their

reply to Plaintiff John Vigil’s Response in Opposition to their Motion for Judgment

on the Pleadings (Doc 55). As explained below, the Court should dismiss the

Plaintiff’s Second Amended Complaint for numerous reasons.

1. Plaintiff’s Response Fails to Overcome the Statute of Limitation Defense

      Plaintiff’s Second Amended Complaint (Doc 38) attempts to amend around

the Court’s previous order of dismissal by materially changing the conduct

underlying Vigil’s Fourth Amendment claims. In his response brief, Vigil contends

that these amendments merely “clarify” the allegations and that the defendants are

still “being sued for searching Plaintiff’s office desk …” (Response, Doc 55 at 9) Yet,

the new complaint goes far beyond “clarifying” the earlier complaints.
       The original and first amended complaints claimed that the defendants had

“received” anonymous notes of unknown origin and initiated searches based on

those notes. (See, e.g., Doc 1-1 at ¶19) The plaintiff asserted that the searches were

unreasonable because the notes were unreliable. (Doc 23 at 9) The defendants “had

no idea who wrote the notes.” (Id.) Vigil also conceded that the state defendants’

alleged conduct did not support a malicious prosecution claim. (Id. at 10)

       The second amended complaint now alleges that the defendants “planted”

evidence and “fabricated” the notes themselves to create a pretext for the searches

and a criminal prosecution. (Doc 38 at ¶18) This is not a “clarification.” “Received”

does not mean “planted” and “fabricated”. Vigil has simply resorted to claiming that

the state defendants deliberately framed him to fend off qualified immunity.

       All of plaintiff’s current claims are not timely under the applicable statute of

limitations based on the four corners of the new complaint. (See Response, Doc 55 at

10, arguing that the defense must appear within the four corners of the complaint)

The newly alleged conduct preceding the search occurred on or before May 29, 2015

according to the complaint. (See Doc 38 at ¶18) Any claim under the New Mexico

Tort Claims Act, based on conduct in May 2015, lapsed by the time that Vigil filed

his original complaint on April 26, 2018. (Doc 1-1) See NMSA 1978, §41-4-15 (A)

(two-year statute of limitation). The only remaining question is whether the new

allegations in the second amended complaint relate back to the original complaint

to salvage the Section 1983 claims. They do not.




Reply in Support of                            2
Motion for Judgment on the Pleadings
          As Vigil’s response points out, relation back of an amendment is dependent

upon four factors, all of which must be satisfied including that “the basic claim must

have arisen out of the conduct set forth in the original pleading …’’ (See Response,

Doc 55 at 9, citing Schiavone v. Fortune, 477 U.S. 21 at 29 (1986)). Here, the

amendments do not relate back because the alleged conduct of planting evidence

and fabricating notes does not arise out of the conduct in the original pleading,

which had to do with receiving and unreasonably relying upon notes of unknown

origin.

          This Court has already determined that the defendants are entitled to

qualified immunity under the conduct that Vigil alleged in the original complaint.

(Doc 30) Vigil’s effort to avoid that ruling goes too far by asserting entirely new

conduct. The statute of limitations bars any claims based on such new allegations.

Accordingly, the Court should dismiss the second amended complaint as a matter of

law.

2. Plaintiff’s Response Fails to Show that the Second Amended Complaint Asserts
   a Viable Claim Against Each Defendant

          Vigil argues that the defendants seek “to set the bar for pleadings higher

than it is,” that the plaintiff needs only plausibility, and that defendants do not

require every detail of the claims. (Response at 11) However, the problem remains

that the plaintiff’s second amended complaint does not meet the plausibility

standard for each of the four defendants.

          Take Defendant Corrine Dominguez, for example. Vigil alleges that Ms.

Dominguez supervised the defendants, Tweed, Chavez and Coca. Ms. Dominguez


Reply in Support of                             3
Motion for Judgment on the Pleadings
allegedly consented to or ratified the officer searches, which appears to be an effort

to assert a claim for supervisory liability against her under Section 1983. However,

Vigil’s complaint fails to set out plausible factual allegations to support supervisory

liability under Section 1983. The Response fails to argue otherwise. (Compare

Motion, Doc 50, at 14-15, demonstrating the lack of factual allegations to support

personal involvement in a constitutional violation or retaliatory motive with

Response, Doc 55, at 11-12, failing to mention Defendant Dominguez at all.)

       Similarly, Vigil does not mention Defendant Antonio Coca in his response.

The state defendants’ motion pointed out that Defendant Coca’s name appeared in

the complaint in the disjunctive phrases with other defendants in paragraphs

stating conclusory allegations. (See Motion, Doc 50, at 15) There is no allegation

that Coca had any involvement with any law enforcement, let alone commenced a

criminal prosecution, which is the gravamen of the complaint. Again, Vigil does not

respond to this argument.

       As to Vigil’s broad allegations against all defendants, the pleading standards,

particularly those applicable to conspiracy claims, require the plaintiff to do more

than set forth conclusions that merely show a possible claim; rather, a plaintiff has

the burden of showing the right to relief is based on plausible facts. In order to give

a defendant proper notice of a conspiracy claim, a plaintiff is well-advised to

include, at a minimum, some indication as to who conspired, what they conspired

about, where they conspired, when they conspired, and how they conspired. Wilson

v. City of Lafayette, 2008 U.S. Dist. LEXIS 72384 *27. Vigil contends that



Reply in Support of                           4
Motion for Judgment on the Pleadings
“concerted actions of Defendants throughout their plan to secure Plaintiff’s wrongful

arrest and prosecution to achieve a specific goal” is sufficient to support an

inference of an agreement between them. (Response, Doc 55 at 12) However,

parallel action is not enough. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-67

(2007) ("Without more, parallel conduct does not suggest conspiracy . . . ."). There

must be a "meeting of the minds" among the alleged conspirators. See Adickes v. S.

H. Kress & Co., 398 U.S. 144, 152-58 (1970).

       Here there is no direct allegation of any particular agreement nor plausible

facts about how an agreement was made, when it was made and so forth. Moreover,

the allegations of malice or retaliatory motive are entirely nebulous and conclusory.

Vigil argues that he does not need to “allege facts that demonstrate how each

defendant [knew] ‘about him attending these hearings, when they acquired that

knowledge, how they knew why he was there, why any defendant became angry or

why they would decide to retaliate against him years later.’” (Response, Doc. 55 at

11-12, citing Motion, Doc. 50 at 13) Yet, Vigil’s argument loses sight of his burden of

setting forth plausible facts supporting all elements of his claims, including malice

or retaliatory motive. E.g., Margheim v. Buljko, 855 F.3d 1077, 1085 (10th Cir. 2017)

(elements of malicious prosecution claim). The complaint merely offers an

undifferentiated conclusion that that multiple defendants were angered by Mr.

Vigil’s “support” of Patricia Vigil’s lawsuit, without explaining the alleged “support”

or why and how any defendant may have become “angered” or even when and how

any defendant became aware of Vigil’s alleged conduct.



Reply in Support of                            5
Motion for Judgment on the Pleadings
       In sum, Vigil’s complaint fails to set forth plausible allegations of a

conspiracy among all defendants to violate his Fourth Amendment rights, nor does

it allege sufficient facts of participation by each state defendant.

3. Vigil Has Not Satisfied Either Prong of the Qualified Immunity Analysis

       The Plaintiff’s Response misapprehends the Defendants’ argument on

qualified immunity. The gist of the Plaintiff’s allegations is that multiple

defendants conspired to create false evidence to trigger a police investigation and

prosecution. Although there may be common law remedies for this alleged conduct

by a civilian, such claims do not automatically become constitutional violations

under Section 1983 merely because a government employee is involved. See Jojola

v. Chavez, 55 F.3d 488, 493 (10th Cir. 1995). Rather, a plaintiff asserting a Section

1983 violation must first show that each defendant acted under some kind of

governmental authority, that is, under color of law, and that the law was clearly

established that the employee’s alleged conduct violated the plaintiff’s

constitutional or statutory rights. The traditional definition of acting under color of

state law requires that a defendant in a Section 1983 action exercise power

“acquired by virtue of state law and made possible only because the wrongdoer is

clothed with the authority of state law.” West v. Atkins, 487 U.S. 42, 49 (1988). "[I]t

is the plaintiff's burden to plead, and ultimately establish, the existence of 'a real

nexus' between the defendant's conduct and the defendant's 'badge' of state

authority in order to demonstrate action was taken 'under color of state law.'"

Jojola, 55 F.3d at 494.



Reply in Support of                            6
Motion for Judgment on the Pleadings
       Plaintiff’s complaint makes no allegation that any defendant’s conduct

occurred under the color of law. The defendants pointed out these deficiencies in

their motion. (Doc 50 at 17) Again, plaintiff did not rebut this argument in his

response.

       Although Vigil’s response cites to various authority on malicious prosecution,

nearly all of the cases he cites concern defendants acting as law enforcement

officers, not civilians. (See Response at 13) The sole exception is Pierce v. Gilchrist,

359 F.3d 1279 (10th Cir. 2004); however, the defendant in that case, Joyce Gilchrist,

was nevertheless employed with the Oklahoma Police Department as a forensic

chemist. Gilchrist not only falsified evidence to link the plaintiff Jeffery Pierce to an

alleged rape, she also withheld DNA evidence that conclusively exonerated Pierce

from the crime. Though not a police officer, Gilchrist was obviously acting under

color of law: she was working as the police department chemist, and in that official

capacity, she supplied false scientific evidence and withheld exonerating evidence

that caused Pierce’s wrongful rape conviction.

       In the present case, the four defendants are all civilians. None work for law

enforcement or have any affiliation with law enforcement. There is no allegation

that any defendant was acting under the color of law in any contact they may have

had with law enforcement. Indeed, two of the defendants, Dominguez and Coca, did

not even allegedly have contact with law enforcement. Plaintiff has not provided the

Court with any clearly established authority supporting Fourth Amendment

liability under Section 1983 against each of the four defendants in such a scenario.



Reply in Support of                            7
Motion for Judgment on the Pleadings
       Moreover, qualified immunity also applies when, as here, the Plaintiff has

not demonstrated a lack of probable cause for the underlying arrest. Regardless of

any allegedly planted pill (which the Court may set aside in this context per

Wolford v. Lasater, 78 F.3d 484, 489 (10th Cir. 1996)), there was unquestionably

probable cause for Mr. Vigil’s arrest due to possession of other controlled

substances, including Hydrocodone. (See Doc 50 at 17-18) There were also

mishandled patient funds, suggesting theft. (Id.)

       Neither Vigil’s second amended complaint nor his response shows that

probable cause did not exist under these circumstances as outlined in criminal

informations, affidavits and probable cause determinations. (See Doc 50 at 29-34;

42-45) Instead, he suggests that defendants are “casting aspersions” on his

proffered trial defense of “old prescriptions” to explain his personal possession of

narcotics at the hospital. (Doc 55 at 4) But this argument misses the point. The fact

that Vigil later offered explanations at trial does not undo the probable cause that

originally existed for a search or arrest warrant. See Wolford, 78 F.3d at 489. This

is particularly true because he did not offer his prescription defense initially; there

is also no allegation that any defendant knew that Vigil had old, expired

prescriptions when the searches occurred.

       Finally, the defendants also pointed out that issue preclusion also bars Mr.

Vigil’s claims based on Tenth Circuit authority in Angel v. Torrance County

Sheriff’s Department, 183 Fed.Appx. 707 (10th Cir. 2006). The State District Court

Judge’s determination of probable cause is preclusive or at the very least creates a



Reply in Support of                            8
Motion for Judgment on the Pleadings
presumption of probable cause that Vigil has failed to contest. The Plaintiff has also

not rebutted these arguments.

4. Plaintiff’s State Law Claims Are Unavailing

       Aside from the statute of limitation defect, Plaintiff Vigil does not challenge

the Defendants’ argument that he may not assert violations of the New Mexico

Constitution under the New Mexico Tort Claims Act. (See Doc 50 at 20-21)

Accordingly, Count II and any putative Count IV based on alleged violations of the

New Mexico Constitution should be dismissed for failure to state a claim.

       Vigil contends that he has identified a valid waiver of the NMTCA against

the defendants under Section 41-4-9 of the NMTCA for operating the NMBHI

“negligently.” Other than making a conclusory statement that it “is clear from his

complaint that the actions of these defendants fall within the parameters of the 41-

4-9 waiver,” Vigil does not rebut the defendants’ arguments. Specifically, the

defendants pointed out that the explicit terms of the waiver must involve claims for

“bodily injury, wrongful death or property damage,” none of which were implicated

in the present case. Furthermore, the allegations of civil rights violations are not

plausible negligence against any of the four individual defendants. Vigil also did not

receive any medical services from the defendants, which is the subject matter of the

NMTCA waiver. Thus, there is nothing within 41-4-9 that waives immunity for

negligent actions against these defendants. For these same reasons, the respondeat

superior claim in Count VI against the employer, NMBHI, also fails. And here

again, these NMTCA claims are untimely.



Reply in Support of                           9
Motion for Judgment on the Pleadings
5. Vigil Concedes the First Amendment Claim in Count V

       Finally, Vigil recognizes that his current allegations do little more than

simply restate the allegations he made in the First Amended Complaint that the

Court previously dismissed. Vigil states that he “accepts that the Court would

dismiss his claim” and makes no effort to contest the defendants’ assertion of

qualified immunity concerning this count.” (Doc. 55 at 14-15)

6. Conclusion

       For all these reasons, the Court should dismiss Vigil’s complaint against the

State Defendants entirely as a matter of law as well as determine that defendants

are entitled to qualified immunity.


                                        Respectfully submitted,

                                        LONG, KOMER & ASSOCIATES, P.A.

                                        Attorneys for Defendants Tweed,
                                        Dominguez, Coca, Chavez and New Mexico
                                        Behavioral Health Institute


                                        /s/ Mark E. Komer
                                        MARK E. KOMER
                                        P. O. Box 5098
                                        Santa Fe, NM 87502-5098
                                        505-982-8405
                                        mark@longkomer.com
                                        email@longkomer.com




Reply in Support of                           10
Motion for Judgment on the Pleadings
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of January 2020, I filed the
foregoing Reply in Support of Motion for Judgment on the Pleadings electronically
through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

       Joe M. Romero, Jr.
       joe@romeroandwinder.com
       Attorneys for Plaintiffs


       Christina L.G. Brennan
       James P. Sullivan
       christina@brennsull.com
       jamie@brennsull.com
       Attorneys for State Defendants



                                        By:    s/ Mark E. Komer
                                               Mark E. Komer




Reply in Support of                           11
Motion for Judgment on the Pleadings
